DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statement (IDS) was submitted on 03/11/2020. The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statements are being considered by the examiner.	

Election/Restrictions
Applicant's election of a group linked to claims 1-8 and 25 in the reply filed on 11/12/2021 is acknowledged. Claims 10-12, 14-15 and 17-22 have been withdrawn from further consideration pursuant to 37 CFR 1.142(b), as being drawn to a nonelected invention group II, there being no allowable generic or linking claim. Applicant timely traversed the restriction (election) requirement in the reply filed on 11/12/2021. 

Drawings
The drawings are objected to because the drawings appear blurry and hard to read in regard to FIGS. 2-16 and 18-20. See 37 CFR 1.83, CFR 1.84 [(l), (p)], MPEP § 608.02(e)].

Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing 

Specification
The abstract of the disclosure is objected to because of following informalities:
The abstract contains phrases, “present application” (lines 1-3 and 11), “may” in line 1 which can be implied.  See MPEP § 608.01(b).
It should avoid using phrases which can be implied, such as, "The disclosure concerns," "The disclosure defined by this invention," "The disclosure describes," etc.
The abstract contains more than 150 words. The abstract should be in narrative form and generally limited to a single paragraph preferably within the range of 50 to 150 words in length. See MPEP § 608.01 (b).
The abstract contains phrases, “... so as to improve the gain of the system” (lines 14-15) which refer to purported merits of the invention. See MPEP § 608.01(b).

The title of the invention is not descriptive.  A new title is required that is clearly indicative of the invention to which the claims are directed. The following title is suggested: “Beam selection based on information on candidate transmitted beams received from user equipment”.
Claim Objections
Claims 1-8 and 25 are objected to because of the following informality:  
Claim 1 recites, “a Transmission Configuration Indication TCI” (line 6). It is suggested to replace it with “a Transmission Configuration Indication (TCI)” for clarity. Claim 25 is objected to at least based on a similar rational applied to claim 1.
Claim 3 recites, “a transmitted beam for transmitting downlink information” (line 5). It is suggested to replace it with “the transmitted beam for transmitting the downlink information” for clarity. Claim 4 is objected to at least based on a similar rational applied to claim 3.
Claim 5 recites, “a Synchronization Signal Block SSB” (line 3). It is suggested to replace it with “a Synchronization Signal Block (SSB)” for clarity. 
Claim 5 recites, “a TCI” (line 5). It is suggested to replace it with “the TCI” for clarity. 
Claim 8 recites, “periodically receive ..., or send a request ...” (lines 3-5). It is suggested to replace it with “periodically receive ...; or send a request ...” for clarity.
Claims 2-8 are also objected to since they are directly or indirectly dependent upon the objected claims, as set forth above. 
Appropriate correction is required.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.	
Claims 1, 2, 4 and 25 are rejected under 35 U.S.C. 103 as being unpatentable over Yu et al (US Publication No. 2013/0072243) in view of Kwon et al (US Publication No. 2019/0141691).
Note: 
Yu was US publication document of foreign patent document (CN 103918196) cited by the applicant in the IDS received on 03/11/2020. 
Kwon claims priority of US Provisional Application No. 62581293 (hereinafter, “Kwon (US Prov.)”) filed on 11/03/2017, thus Kwon is qualified as a prior art under 102(a)(2) for the instant application with the effective filing date 01/11/2018.

Regarding claim 1, Yu teaches, an electronic equipment comprising a processing circuit [FIGS. 11-13; ¶0120-0121, base station (BS) 110 comprising a controller 1300] configured to: 
receive, from a user equipment [FIGS. 11-13; ¶0105, mobile station (MS)], information about N candidate transmitted beams [FIGS. 8 and 11-12; ¶0056, 0093-0096 and 0106, (the BS) receives information/P downlink optimal TX beam information of a plurality of candidate downlink TX beams (step 1108)], wherein N is an integer greater than 1 [FIGS. 11-12; ¶0106, the number of the plurality of candidate downlink TX beams is an integer greater than 1]; 
select, from the N candidate transmitted beams, a transmitted beam for transmitting downlink information to the user equipment [FIGS. 11-12; ¶0093-0096 and 0106, (the BS) selects at least one candidate downlink TX beam (i.e., transmitted beam) from the plurality of candidate downlink TX beams (step 1108) for transmitting control information (i.e., downlink information) using the selected TX beam to the MS 120]; and 
determine control information  [FIGS. 11-12; ¶0073, 0093-0096 and 0107, (the BS) generates/determines control information including Tx beam information], and transmit the control information to the user equipment [FIGS. 11-12; ¶0073, 0093-0096 and 0106-0107, (the BS) transmits the control information to the MS 120 (step 1114)].
Although Yu teaches, determine control information and transmit the control information to the user equipment, Yu does not explicitly teach (see, emphasis), determine a Transmission Configuration Indication TCI state according to the selected transmitted beam, and transmit the TCI state to the user equipment.
However, Kwon teaches, determine a Transmission Configuration Indication TCI state according to the selected transmitted beam [¶0117, 0168 and 0176, updates/determines a TCI table including a TCI state (i.e., TCI state) corresponding to a first RS as (i.e., according to) a new beam], and transmit the TCI state to the user equipment [¶0117 and 0134, transmits the TCI state via a TCI field in the DCI to UE] (US Prov. App. No. 62,581,293, see ¶0025, 0071 and 0088).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to improve upon the system taught by Yu by including “determine a Transmission Configuration Indication TCI state according to the selected transmitted beam, and transmit the TCI state to the user equipment“ as taught by Kwon, because it would provide the system with the enhanced capability of reducing signaling overhead associated with updating channel status information after beam failure and thus improving communication system performance [¶0029 of Kwon] (US Prov. App. No. 62,581,293, see ¶0025, 0071 and 0088).

Regarding claim 2, Yu in view of Kwon teaches all the limitations of claim 1 as set forth above, and Yu further teaches, and Yu further teaches, the processing circuit [FIG. 13; ¶0120-0121, the controller 1300] is further configured to: determine identification information of the N candidate transmitted beams according to the information about the N candidate transmitted beams [FIG. 8; ¶0055-0056 and 0137, (the BS) are provided with P downlink TX beam information with TX beam indices (i.e., identification information of the N candidate transmitted beams) of P downlink TX beams from the MS; note that the BS identifies the P TX beams according to the P downlink TX beam information].  

Regarding claim 4, Yu in view of Kwon teaches all the limitations of claim 1 as set forth above, and Yu further teaches, and Yu further teaches, the processing circuit [FIG. 13; ¶0120-0121, the controller 1300] is further configured to: 
determine channel quality information between a part of candidate transmitted beams in the N candidate transmitted beams and the user equipment according to the information about the N candidate transmitted beams [¶0135, (the BS 110) selects a TX beam with the greatest RSSI (i.e., channel quality information between the TX beam and the MS 120) of the reference signal among the P TX beams (i.e., N candidate transmitted beams) fed back from the MS 120/user equipment according to the received information of the P TX beams; selecting a TX beam with the greatest RSSI requires determining the RSSI information (i.e., channel quality information) of the TX beam]; and 
select a transmitted beam for transmitting downlink information to the user equipment [¶0135, (the BS 110) selects the TX beam for transmitting control information (i.e., downlink information) to the MS 120] according to the channel quality information between a part of candidate transmitted beams and the user equipment [¶0135, according to the RSSI (i.e., channel quality information between the TX beam and the MS 120)].  

Regarding claim 8, Yu in view of Kwon teaches all the limitations of claim 1 as set forth above, and Yu further teaches, periodically receive, from a user equipment [FIGS. 11-13; ¶0105, mobile station (MS)], information about N candidate transmitted beams [FIGS. 8 and 11-12; ¶0056, 0093-0096 and 0106, (the BS) receives information/P downlink optimal TX beam information of a plurality of candidate downlink TX beams; the step can be performed on a periodic basis].

Regarding claim 25, claim 25 recites similar features to claim 1 without adding any patentable limitations. Therefore, claim 25 is rejected at least based on a similar rational applied to claim 1. 

Claim 3 is rejected under 35 U.S.C. 103 as being unpatentable over Yu et al (US Publication No. 2013/0072243) in view of Kwon et al (US Publication No. 2019/0141691) and further in view of Jayawardene et al (US Publication No. 2019/0182093).

Regarding claim 3, although Yu teaches, “the processing circuit configured to ... select, from the N candidate transmitted beams, a transmitted beam for transmitting downlink information to the user equipment” and “determine information of the N candidate transmitted beams according to the information about the N candidate transmitted beams” as set forth above in clam 2, Yu does not explicitly teach (see, emphasis),
determine order information of the N candidate transmitted beams ...; and 
select a transmitted beam ... according to the order information of the N candidate transmitted beams.  
However, Jayawardene teaches, 
determine order information of N candidate transmitted beams [FIG. 13; ¶0102, (first wireless communication device/BS) receives/determines a beam priority list 1305 (i.e., order information) of a plurality of beams from second wireless communication device/UE; note that the first wireless communication device perform switching in accordance with the beam priority list 1305 (further see, ¶00 0102), which requires determination of order information of the beam priority list]; and 
select a transmitted beam according to the order information of the N candidate transmitted beams [FIG. 13; ¶0102, (the first communication device/BS) selects replacement beam for the transmission among the plurality of beams].
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to improve upon the system taught by Yu in view of Kwon by including “determine order information of the N candidate transmitted beams ...; and select a transmitted beam ... according to the order information of the N candidate transmitted beams“ as taught by Jayawardene, because it would provide the system with the enhanced capability of reducing risk of radio connection reestablishment process when the beam in use is no longer viable [¶0009 of Jayawardene].

Claims 5-7 are rejected under 35 U.S.C. 103 as being unpatentable over Yu et al (US Publication No. 2013/0072243) in view of Kwon et al (US Publication No. 2019/0141691) and further in view of “Beam indication, measurements and reporting”, 3GPP SG RAN WG1 Meeting #91, Reno, Nevada, USA, November 27th – 1st December 2017 (R1-1720890) (hereinafter, “3GPP”).
Note: 3GPP was cited by Applicant in the IDS received on 03/11/2017.

Regarding claim 5, although Yu teaches all the limitations of claim 1 and particularly, "the processing circuit is configured to determine TCI state to be transmitted to the user equipment" as set forth above, and Kwon further teaches, a mapping relation between the TCI state and a beam for a reference signal [¶0117, 0168 and 0176, a TCI table where a mapping relation between a TCI state (i.e., TCI state) and a first RS as a new beam (i.e., a beam for a reference signal)], Yu in view of Kwon does not explicitly teach (see, emphasis),   
determine a beam for transmitting a Synchronization Signal Block SSB... ; and determine a TCI state ... according to a mapping relation between the TCI state and the beam for transmitting the SSB.
However, the feature, “determine a beam for transmitting a SSB and determine a TCI state according mapping relation between the TCI state and the beam for transmitting the SSB” is well known/established in the telecommunication art as recited in 3GPP standard, i.e., 3GPP.
In particular, 3GPP teaches, “Beam indication, measurements and reporting”, 3GPP SG RAN WG1 Meeting #91, Reno, Nevada, USA, November 27th – 1st December 2017 (R1-1720890) (hereinafter, “3GPP”) teaches, determine a beam for transmitting a Synchronization Signal Block SSB... [see, section 2.1 and Table 1, it is considered logical to have this certain SS block beam to correspond one/first indicator state (i.e., TCI state) in the indicator table; note that generating the indicator table requires determining the SSB beam beforehand]; and determine a TCI state ... according to a mapping relation between the TCI state and the beam for transmitting the SSB [see, section 2.1 and Table 1, it is considered logical to have this certain SS block beam to correspond one/first indicator state (i.e., TCI state) in the indicator table; note that generating the indicator table requires determining the indicator state according to a mapping relation between the indicator state (“000”) and SS block index #3 (i.e., SSB beam)].
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to provide well-established standard of providing the above-mentioned features, as taught by 3GPP in the system of Yu in view of Kwon, so that it would provide interoperability and compatibility between telecommunication equipment vendors and service providers, thereby providing users with easier and faster seamless transition regardless where the users are located in the country/world.

Regarding claim 6, Yu in view of Kwon and 3GPP teaches all the limitations of claim 5 and particularly, "the selected transmitted beam" and “the beam for transmitting the SSB” as set forth above, and 3GPP further teaches, a radiation range of the selected transmitted beam is within a radiation range of the beam for transmitting the SSB [see, sections 2.1 and 2.3 and table 8, the beam for configured CSI-RS is narrower than the beam for SSB].  

Regarding claim 7, Yu in view of Kwon and 3GPP teaches all the limitations of claim 5 as set forth above, and 3GPP further teaches, 
after an initial access is completed [see, section 2.1, as a result of contention based RACH procedure], establish a mapping relation between the TCI state and the beam for transmitting the SSB [see, section 2.1 and Table 1, it is considered logical to have this certain SS block beam to correspond one/first indicator state (i.e., TCI state) in the indicator table; note that generating the indicator table requires establishing the mapping relation between the indicator state (“000”) and SS block index #3 (i.e., SSB beam)]; and 
transmit, to the user equipment, the mapping relation between the TCI state and the beam for transmitting the SSB [see, section 2.1 and Table 1, provides explicit signaling to update association between the indicator state and the DL RS index (SSB #3) to UE].  
Conclusion
The prior art made of record and not relied upon are considered pertinent to applicant's disclosure. 
Park et al (US Publication No.  2017/0105112) [FIG. 1; ¶0442]

Any inquiry concerning this communication or earlier communications from the examiner should be directed to SUN JONG KIM whose telephone number is (571)270-3216.  The examiner can normally be reached on 7:30am-5:30pm(M-T).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ian Moore can be reached on (571) 272-3085.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/S.K./Examiner, Art Unit 2469 
/Ian N Moore/Supervisory Patent Examiner, Art Unit 2469